Filed 8/11/16




                            CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               FIFTH APPELLATE DISTRICT

STANISLAUS COUNTY DEPUTY SHERIFFS‘
ASSOCIATION,                                                             F071257

        Petitioner and Appellant,                               (Super. Ct. No. 2001877)

                  v.
                                                                       OPINION
COUNTY OF STANISLAUS et al.,

        Respondents.



        APPEAL from a judgment of the Superior Court of Stanislaus County.
Timothy W. Salter, Judge.
        Goyette & Associates and Richard P. Fisher for Petitioner and Appellant.
        Jones & Mayer, Martin J. Mayer and James R. Touchstone for Respondents.
                                             -ooOoo-
        The Stanislaus County Deputy Sheriffs‘ Association (appellant), on behalf of
certain custodial deputies designated as a ―peace officer‖ by Penal Code1 section 830.1,

1       Unless otherwise indicated, further statutory references are to the Penal Code.
subdivision (c) (custodial deputies), filed this action in the trial court seeking, among
other relief, a judicial declaration that such custodial deputies may lawfully carry
concealed firearms while off duty without the necessity of obtaining a permit to carry a
concealed weapon. The current practice of Stanislaus County, Stanislaus County
Sheriff‘s Department, the Chief Executive Officer of Stanislaus County and the
Stanislaus County Sheriff (collectively respondents) is to recognize that a custodial
deputy may carry a concealed firearm while off duty only if that deputy has first obtained
a license or a permit to carry a concealed weapon.2 Appellant maintains that
respondents‘ practice does not comport with section 25450, which categorically exempts
all peace officers listed in section 830.1 from the prohibition against carrying a concealed
weapon. As we explain below, appellant is correct.3 Accordingly, we reverse the
contrary conclusion and judgment of the trial court and remand the matter back to the
trial court with instructions to enter declaratory relief in appellant‘s favor consistent with
this opinion.




2       In this opinion, we refer to a permit or license (to carry concealed weapons)
interchangeably. We also use the terms weapons and firearms interchangeably, with the
understanding that the only type of weapons at issue herein are firearms ―capable of being
concealed upon the person‖ as described in section 25400, subdivision (a)(1)–(3).
3       Of course, our discussion assumes that the custodial deputies are in good standing with
the Stanislaus County Sheriff‘s Department and have complied with all legal requirements of
peace officers (see §§ 830, 832). We also note at the outset that the law‘s granting of an
exemption is not the equivalent of conferring a vested right. Other legal considerations may bear
upon an officer‘s concealed firearm authority. Thus, for example, a sheriff or police department
may impose restrictions on a particular officer‘s privilege to carry a concealed weapon off duty
when necessary for public safety. (See Gordon v. Horsley (2001) 86 Cal.App.4th 336, 345–346.)


                                               2.
                        FACTS AND PROCEDURAL HISTORY
       After attempting to resolve the instant dispute through administrative channels,
appellant‘s petition for writ of mandate and complaint for declaratory relief, etc. (the
petition) was filed in the trial court on August 15, 2013. The petition was made on behalf
of two classifications of sheriff deputies—namely, ―Stanislaus County Deputy Sheriff-
Custodial and Sergeant-Custodial.‖ It is undisputed that both classifications, which are
referred to together herein as custodial deputies, are peace officers under section 830.1,
subdivision (c). According to the allegations in the petition, all peace officers listed in
section 830.1 are exempt by statute from the law criminalizing the carrying of concealed
weapons and may carry concealed weapons while off duty without the need to obtain a
permit to carry concealed weapons. Notwithstanding the exemption, respondents‘
practice has been to issue to each custodial deputy a restrictive identification card, which
states that the deputy may only carry a concealed weapon while off duty if that deputy is
in possession of a valid permit to carry a concealed weapon. Appellant alleges that this
practice places an undue burden on custodial deputies (in terms of fees, applications,
renewals, etc.), and is contrary to applicable law, since the Legislature intended them to
be exempt from such requirements.
       Appellant‘s petition sought a judicial declaration that such custodial deputies are
exempt from the law prohibiting concealed firearms and may, while off duty, carry such a
firearm on their person or in their vehicle without the necessity of first obtaining a permit
to carry a concealed weapon. Additionally, appellant‘s petition sought a writ of mandate
and/or an injunction requiring respondents to provide the custodial deputies with accurate
identification cards reflecting and/or certifying that they may carry a concealed firearm
while off duty without the necessity of obtaining a license or permit to carry a concealed
weapon.4 As the above described pleadings make clear, the gist of this dispute concerns

4       In other words, to the extent that respondents are going to put such information on the
identification cards or badges, it should be legally accurate information.


                                                3.
the applicability and impact of the exemption under section 25450 when the custodial
deputies are off duty.
       On August 19, 2014, respondents filed opposition in the trial court to the petition,
arguing that pursuant to section 830.1, subdivision (c), custodial deputies are peace
officers with only limited authority and, as such, cease to have peace officer status or
authority outside of their particular custodial assignments. According to respondents, this
means that custodial deputies, when off duty, are not exempt from the law that prohibits
carrying concealed weapons. As a result, custodial deputies who wish to carry a
concealed firearm while off duty must first obtain a ―CCW‖ (carry a concealed weapon)
permit. In support of their position, respondents especially rely upon a 2002 Attorney
General opinion (i.e., 85 Ops.Cal.Atty.Gen. 130 (2002)).
       Appellant filed a reply in the trial court on August 29, 2014. Appellant argued
therein that the exemption in question, section 25450, does not make the distinctions
raised by respondents, but is worded so as to be fully applicable to all peace officers
listed in section 830.1, which was also how the Legislature understood the issue based on
certain statements in the legislative history. Appellant‘s reply further stressed why the
issue is important to the custodial deputies: ―Just like many Peace Officers in California,
… Custodial Deputies … work in close proximity with convicted felons, many with long
and violent histories. Custodial Deputies put their lives on the line everyday going to
work with these dangerous individuals, and that danger continues as they lead their lives
away from their jobs. [Appellant‘s] members only ask to be treated like other Peace
Officers in California listed under section 830.1 who have been wisely granted the
privilege by the Legislature to carry concealed weapons to protect themselves and their
families from harm.‖
       In connection with the hearing of the petition in the trial court, the parties
stipulated in writing to a number of facts. The stipulated facts included the following:



                                              4.
       ―8.     In Stanislaus County, the Deputy Sheriff Custodial position
escorts, receives, registers, controls, supervises and cares for inmates and
may be assigned to either the County Jail, Public Safety Center or Honor
Farm.

      ―9.     In Stanislaus County, the Sergeant Custodial position
supervises the work of personnel and inmates assigned to the Public Safety
Center, County Jail, Honor Farm, Support Services and administers the
work furlough, alternative work and home detention programs.

       ―10. In Stanislaus County, both the Deputy Sheriff Custodial
Position and the Sergeant Custodial position (collectively ―Custodial
Deputies‖) are sworn under and derive powers from … section 830.1[,
subdivision ](c).

        ―11. In Stanislaus County, Custodial Deputies have an
endorsement on the back of their County identification cards that states:
‗The bearer whose picture is affixed on the reverse of this card is a Peace
Officer regularly paid as such and sworn under Section 830.1[,
subdivision ](c) .… The bearer has completed training as required by
statute and is authorized to carry a weapon while engaged in the
performance relating to his or her Custodial assignments, or when
performing law-enforcement duties decided by the Stanislaus County
Sheriff during a local or state emergency. The bearer is also authorized to
carry a concealed weapon while off-duty when in the possession of a valid
CCW permit.‘

       ―12. In Stanislaus County, Custodial Deputies are limited peace
officers whose duties are limited to maintaining the operations of County
custodial facilities, including the custody, care, supervision, security,
movement, and transportation of inmates.

       ―13. In Stanislaus County, Custodial Deputies do not perform their
custodial duties while off-duty.

       ―14. The Sheriff of Stanislaus County has discretion to issue a
license to carry a concealed firearm to residents within Stanislaus County.

       ―15. In Stanislaus County, a concealed weapons license issued to a
Custodial Deputy is valid for a period not to exceed four years. Said
license can be renewed at the conclusion of that period. Except that
licenses issued to Custodial Deputies shall be invalid upon the individual‘s
conclusion of service as a Custodial Deputy.



                                      5.
             ―16. The cost associated with an application for a concealed
       weapons license in Stanislaus County is $113.00, which consists of a $20
       County processing fee and a $93.00 California Department of Justice
       processing fee.

              ―17. The cost associated with an application for a renewal of a
       concealed weapons license in Stanislaus County is $57.00, which consists
       of a $5.00 County processing fee and a $52.00 California Department of
       Justice processing fee.‖
       On September 9, 2014, the parties appeared at the hearing and presented oral
argument, highlighting the issues and advocating for their respective legal positions. At
the close of oral argument, the trial court took the matter under submission.
       On November 6, 2014, the trial court issued its tentative decision, siding with
respondents‘ position and ordering that the petition should be denied in its entirety. The
tentative decision became final and on January 9, 2015, the trial court entered judgment
in favor of respondents. This appeal by appellant followed.
                                      DISCUSSION
I.     Standard of Review
       The issues presented in this appeal involve the interpretation and application of
statutory provisions where there are no material factual disputes. Our review of such
legal issues is de novo. (Ghirardo v. Antonioli (1994) 8 Cal.4th 791, 799; People ex rel.
Lockyer v. Shamrock Foods Co. (2000) 24 Cal.4th 415, 432.)




                                             6.
II.    The Statutory Framework for the Issues
       The question before us involves the interplay of several related sections of the
Penal Code. Section 254005 prohibits the carrying of concealed firearms (see § 25400,
subd. (a)), albeit a procedure is provided in the statutory scheme whereby individuals
may apply for a license to carry concealed weapons (see § 26150 et seq. [licensing
procedure implemented by sheriff of each county]). Section 25450 sets forth what is
generally known as the peace officer exemption to the law against carrying concealed
firearms. It declares, in relevant part, as follows: ―Section 25400 does not apply to, or
affect, any of the following: [¶] (a) Any peace officer, listed in Section 830.1 or 830.2, or
subdivision (a) of Section 830.33, whether active or honorably retired. [¶] (b) Any other
duly appointed peace officer….‖ (§ 25450, subd. (a), italics added.)
       Section 830.1, subdivision (c), expressly provides that custodial deputies of the
type considered in the present appeal are peace officers, and it goes on to describe the
scope and limitations of the deputies‘ authority as peace officers. Section 830.1 is part of
chapter 4.5 of part 2, title 3 of the Penal Code (section 830 et seq.; hereafter chapter 4.5),
which chapter identifies those persons who are peace officers and defines the nature and
scope of their authority, powers and duties. (County of Santa Clara v. Deputy Sheriffs’
Assn. (1992) 3 Cal.4th 873, 879.)6 As summarized by one Court of Appeal: ―Chapter
4.5 specifies dozens of government employees as peace officers, sometimes simply by
job title, but more often by reference both to a position and its primary duties. In general,
chapter 4.5 names some classifications of employees as peace officers whose powers are
either specified or limited, provides that other employees are not peace officers but may


5      Section 25400, subdivision (a), prohibits carrying a concealed ―pistol, revolver, or other
firearm capable of being concealed upon the person,‖ and includes carrying such weapon
concealed on the person or in a vehicle in which the person is an occupant.
6     Section 830 states: ―Any person who comes within the provisions of this chapter and
who otherwise meets all standards imposed by law on a peace officer is a peace officer .…‖


                                                7.
exercise some peace officer functions under certain circumstances, denies peace officer
status to some classifications, and denies or restricts the right of some peace officers to
carry firearms. [Citation.] The plain import of this statutory system is that the
Legislature intended to grant peace officer status, and the power and authority conferred
with that status in particular instances, subject to carefully prescribed limitations and
conditions.‖ (Service Employees Internat. Union v. City of Redwood City (1995) 32
Cal.App.4th 53, 60, fns. omitted (Service Employees).)
       The Attorney General has issued a number of opinions over the years on legal
questions relating to peace officers. While not binding on us, such opinions are entitled to
considerable weight. (Orange County Employees Assn., Inc. v. County of Orange (1993)
14 Cal.App.4th 575, 578 (Orange County).) In the past, the Attorney General has
concluded that the peace officer exemption provided in former section 12027 (now
section 25450) was applicable to specified peace officers whether they were on or off
duty and, therefore, such officers were not required to obtain a permit to carry a
concealed weapon while off duty. (See, e.g., 63 Ops.Cal.Atty.Gen. 385 (1980)
[correctional officers under § 830.5 exempt whether on or off duty]; 72
Ops.Cal.Atty.Gen. 167 (1989) [deputy probation officers exempt off duty; no license
required]; 78 Ops.Cal.Atty.Gen. 209 (1995) [investigators of board of prison terms
exempt off duty; no license required].)
       In 2002, the Attorney General, relying on limiting language in section 830.1,
subdivision (c), held that custodial deputies described therein did not have peace officer
status when they were away from the county detention facilities appearing at community
service events, participating in the Sheriff‘s Honor Guard, or conducting recruitment
background checks or internal affairs investigations. During those occasions, since the
deputies purportedly lacked peace officer status, the Attorney General held the custodial
deputies ―would be subject to certain statutory prohibitions such as those against carrying
a concealed weapon.‖ (85 Ops.Cal.Atty.Gen., supra, at pp. 3–4). In the present case, the

                                              8.
trial court understood this 2002 Attorney General opinion to mean that the peace officer
exemption (§ 25450) did not apply to custodial deputies while they were off duty.
Adhering to that Attorney General opinion, the trial court denied all relief to appellant.
       In the instant appeal, appellant‘s position is essentially that section 25450 creates a
categorical exemption for ―any peace officer … listed in section 830.1,‖ and since
custodial deputies are peace officers listed in section 830.1, subdivision (c), they are
exempt and need not obtain a license to carry a concealed firearm when off duty. In other
words, for purposes of the exemption, a custodial deputy‘s status as a ―peace officer,
listed in Section 830.1‖ (§ 25450, subd. (a)) does not end when he or she is off duty and,
therefore, the exemption applies at such times. Appellant maintains the legislative
history was clear on this point, and the Legislature‘s intent governs the issue. Moreover,
appellant points out that nothing in section 830.1, subdivision (c), indicates otherwise.
       Respondents, relying on 85 Ops.Cal.Atty.Gen. 130, supra, argue that custodial
deputies cease to have the status of peace officers as soon as they are off duty, which
would mean they are not exempt under section 25450 at such times and must obtain a
permit to carry a concealed weapon.
       On balance, we believe that appellant‘s position is the correct one.
III.   The Exemption is Applicable to Off-duty Custodial Deputies
       The core issue before us is whether the peace officer exemption in section 25450,
which by its terms applies to custodial deputies described in section 830.1,
subdivision (c), ceases to apply to such deputies when they are off duty. Of course, the
nature or scope of the exemption is a question of statutory interpretation.
       A.     Rules of Statutory Construction
       The principles that govern the process of statutory construction are well settled.
―We begin with the fundamental premise that the objective of statutory interpretation is
to ascertain and effectuate legislative intent. [Citations.] To determine legislative intent,
we turn first to the words of the statute, giving them their usual and ordinary meaning.‖

                                              9.
(Nolan v. City of Anaheim (2004) 33 Cal.4th 335, 340.) We keep in mind that the words
of the statute are to be construed in context of the statutory framework of which the
statute is a part, and statutes or statutory sections relating to the same subject must be
harmonized, both internally and with each other, to the extent possible. (Haas v. Meisner
(2002) 103 Cal.App.4th 580, 586; Phelps v. Stostad (1997) 16 Cal.4th 23, 32.) ―When
the language of the statute is clear, we need go no further.‖ (Nolan v. City of Anaheim,
supra, at p. 340.) That is, ―[i]f the words themselves are not ambiguous, we presume the
Legislature meant what it said, and the statute‘s plain meaning governs.‖ (Wells v.
One2One Learning Foundation (2006) 39 Cal.4th 1164, 1190.)
       ―Where the statutory language is not clear and allows more than one meaning, the
courts nevertheless have a duty to accept the meaning that the Legislature intends if its
intention is ascertainable.‖ (Service Employees, supra, 32 Cal.App.4th at p. 58.) To
clarify ambiguities and to discern legislative intent, it is appropriate to refer to extrinsic
aids such as the legislative history and context. (Id. at p. 59.) In this regard, committee
reports are often useful in determining the Legislature‘s intent. (California Teachers
Assn. v. Governing Bd. of Rialto Unified School Dist. (1997) 14 Cal.4th 627, 646
(California Teachers Assn.).) Prior judicial or administrative construction of the statute
may also assist in discerning the Legislature‘s intent. (Orange County, supra, 14
Cal.App.4th at p. 582 [Attorney General opinions].)
       B.     Section 25450
       Our starting point in discerning the Legislature‘s intent as to the scope of the
exemption at issue is the language of the exemption statute itself. Section 25450 states:
―As provided in this article, Section 25400 does not apply to, or affect, any of the
following: [¶] (a) Any peace officer, listed in Section 830.1 or 830.2, or subdivision (a)
of Section 830.33, whether active or honorably retired. [¶] (b) Any other duly appointed
peace officer. [¶] (c) Any honorably retired peace officer listed in subdivision (c) of
Section 830.5. [¶] (d) Any other honorably retired peace officer who during the course

                                              10.
and scope of his or her appointment as a peace officer was authorized to, and did, carry a
firearm. [¶] (e) Any full-time paid peace officer of another state or the federal
government who is carrying out official duties while in California. [¶] (f) Any person
summoned by any of these officers to assist in making arrests or preserving the peace
while the person is actually engaged in assisting that officer.‖ (Italics added.)
       By its terms, section 25450 exempts the persons described therein from
section 25400—the law that would otherwise prohibit the carrying of concealed firearms.
A conspicuous feature of section 25450 is that some of the exempt persons described
therein are simply identified as a category or class of peace officers, such as in
subdivisions (a) and (b), while other persons referred to in the statute are required to be
acting in the scope of a specific duty or activity in order for the exemption to apply, such
as in subdivisions (e) and (f). This reflects that when the Legislature wants to limit the
exemption to occasions in which a peace officer or other person is acting in the course of
particular duties or authority, the Legislature does so explicitly—as it has done in the
exemption statute itself, or (as noted below) in the applicable section of chapter 4.5.
Since subdivision (a) of section 25450 grants the exemption to ―[a]ny peace officer, listed
in Section 830.1‖ (italics added), and does not tie the exemption to the officer‘s
performance of any particular law enforcement duties or responsibilities, it seems
reasonable to assume from the language and structure of the statute that the Legislature
intended the exemption to apply whether such peace officers were on or off duty.
       Consistent with our analysis is the fact that subdivision (a) of section 25450
exempts any peace officer listed in section 830.1 et al., ―whether active or honorably
retired‖ (italics added). Obviously, persons who are honorably retired peace officers are
not engaged in the scope of a present, on-duty assignment as a peace officer;
nevertheless, the exemption applies to them as individuals. It would seem that, at least
for purposes of this subdivision of the exemption, the Legislature was interested in
benefitting the persons who serve as section 830.1 peace officers, or who are honorably

                                             11.
retired from such service, without imposing further conditions (i.e., situational variables)
on the exemption such as on duty, off duty or scope of authority. Of course, we will have
to consider section 830.1 as well, and we do so below. However, at this point, we simply
observe that there is no indication in the wording of section 25450, subdivision (a)
itself—which plainly confers the exemption on broad categories of listed peace officers
and retired officers—that the exemption was meant to turn on and off like a light switch
depending on the individual‘s particular activities, location or circumstances in a given
moment.7
       C.      Prior Attorney General Opinions and the Orange County Case
       We note that past Attorney General opinions have, to a significant extent, agreed
with what we have said thus far concerning the peace officer exemption statute. For
example, in 1980, the Attorney General held that ―Department of Corrections peace
officers, as defined in … section 830.5, are exempt from the prohibition against carrying
a concealed firearm … by virtue of [former] section 12027 [now section 25450] whether
such officers are on duty or off duty.‖ (63 Ops.Cal.Atty.Gen., supra, at p. 1.) In
considering the wording of the exemption statute, the Attorney General‘s opinion noted
that ―[i]f the Legislature had intended the exemption in [former] section 12027 [now
section 25450] to apply to peace officers only when they were acting with peace officer
authority it could have so stated‖ (id. at p. 7, fn. omitted), adding that ―when the
Legislature has determined to limit the exemption of [former] section 12027 [now
section 25450] to a person while such person is acting in the course of a certain duty, it
has done so‖ (id. at pp. 7–8). Thus, the Attorney General concluded in that opinion that
the Legislature did not intend to limit the exemption to peace officers ―while they are


7       At this point in our analysis, we are considering the language and structure of the
exemption statute itself. Later in our discussion, we will consider whether any limiting language
in section 830.1, subdivision (c), may potentially qualify or limit what is otherwise indicated by
section 25450, subdivision (a).


                                               12.
acting within the scope of peace officer authority.‖ (Id. at p. 12.; accord, 72
Ops.Cal.Atty.Gen., supra, at p. 8; 78 Ops.Cal.Atty.Gen., supra, at pp. 8–9.)8
       In an apparent response to the opinion in 63 Ops.Cal.Atty.Gen. 385, supra, the
Legislature added language to section 830.5 to address the carrying of firearms by state
correctional officers, and it has continued to amend that section over the years, including
the addition of provisions referencing both on-duty and off-duty carrying of firearms by
certain officers.9 (Orange County, supra, 14 Cal.App.4th at pp. 578–582 [summarizing
Attorney General Opinions interpreting peace officer exemption and legislative response
in the form of section 830.5 amendments].) According to the appellate court‘s analysis in
Orange County, this history indicates that when the Legislature wants to restrict the effect
of the peace officer exemption for a particular classification of peace officers, it does so
by expressly addressing the matter of carrying of firearms within the applicable provision
of chapter 4.5. (Orange County, supra, at p. 582.) The Court of Appeal forcefully stated:
―[I]n various amendments to … section 830.5 over the past decade … the Legislature has
specifically authorized on- and off-duty regulation of concealable firearms of state
correctional officers. Had it intended county officers to be subject to similar controls, it
surely would have said so.‖ (Ibid.)


8       In 78 Ops.Cal.Atty.Gen., supra, at page 19, the Attorney General observed: ―As long as
the person has the status of being a duly appointed peace officer, the statutory exemption for
possessing a firearm applies regardless of when or where the person may exercise peace officer
powers.‖
9        As currently worded, section 830.5 regulates carrying firearms on-duty and, for some
categories of peace officer, it addresses off duty as well. (See § 830.5, subds. (c) & (d).) It also
states in the initial paragraph: ―Except as specified in this section, these peace officers may carry
firearms only if authorized and under those terms and conditions specified by their employing
agency .…‖ (§ 830.5.) The latter language, which is also contained in numerous other sections
of chapter 4.5, has been held to allow employer regulation of carrying firearms only when the
peace officers are on duty. (Orange County, supra, 14 Cal.App.4th at pp. 581–583 [construing
§§ 830.33, 830.35 & 830.36].) We note that at least one section of chapter 4.5 explicitly restricts
off-duty carrying of firearms by certain peace officers (see § 830.31, subd. (c)(3)), and other
sections prohibit carrying any firearms (see, e.g., § 830.3, subds. (h), (k), (l), (m), (o) & (q)).


                                                13.
       Orange County ultimately involved the interpretation of language in
sections 830.33, 830.35 and 830.36, stating that the identified peace officers in those
sections may carry firearms ―‗only if authorized and under terms and conditions specified
by their employing agency.‘‖ (Orange County, supra, 14 Cal.App.4th at pp. 581–582.)
In light of an Attorney General interpretation that such wording referred only to on-duty
carrying of firearms, of which interpretation the Legislature was presumably aware at the
time the subject provisions were enacted, the Court of Appeal held that the language
allowing the employing agency to regulate carrying of firearms applied only to on-duty
carrying of firearms, not to off-duty carrying. It concluded: ―We must assume the
Legislature knew what it was doing when it employed the language of the statutes at
issue in this case. If the county wishes to restrict the carrying of concealed weapons by
the affected officers, it will have to apply to the Legislature.‖ (Id. at pp. 582–583, fn.
omitted.) Because the county in that case had improperly applied the language in
question to restrict the peace officers from carrying concealed firearms while off duty,
which practice the trial court had upheld, the Court of Appeal reversed with directions to
enter declaratory relief for the plaintiff, Orange County Employees Association. (Id. at
pp. 577, 583.)
       Although the Orange County case involved different provisions of chapter 4.5 (our
case involves § 830.1), the basic approach it employed reinforces our observation that
when the Legislature wishes to restrict or qualify the scope of the peace officer
exemption with respect to a particular classification of peace officer, the Legislature does
so—either in the exemption statute itself, or by explicitly addressing the matter of
carrying firearms within the applicable provision of chapter 4.5.
       D.     Section 830.1
       This leads to the questions: Does section 830.1, subdivision (c), explicitly restrict
or qualify the peace officer exemption granted to the custodial deputies under



                                             14.
section 25450, subdivision (a)? Does it expressly address the carrying of firearms,
whether on or off duty? Plainly, it does neither.
       Section 830.1, subdivision (c), provides that any deputy sheriff of one of the
counties listed therein (including Stanislaus County) ―who is employed to perform duties
exclusively or initially relating to custodial assignments with responsibilities for
maintaining the operations of county custodial facilities, including the custody, care,
supervision, security, movement, and transportation of inmates, is a peace officer whose
authority extends to any place in the state only while engaged in the performance of the
duties of his or her respective employment and for the purpose of carrying out the
primary function of employment relating to his or her custodial assignments, or when
performing other law enforcement duties directed by his or her employing agency during
a local state of emergency.‖ (Italics added.)10
       Section 830.1, subdivision (c), is similar to most of the provisions of chapter 4.5 in
that it (1) identifies certain persons (i.e., custodial deputies of the listed counties) as peace
officers and (2) defines, limits and delineates the nature of the authority such persons
have as peace officers. However, unlike a number of other provisions in chapter 4.5
(e.g., §§ 830.5, 830.31, 830.33), nothing in section 830.1, subdivision (c), purports to
address, much less limit, the carrying of firearms by the peace officers described therein,
whether on or off duty. Because section 25450, subdivision (a), unequivocally grants an
exemption from the law prohibiting the carrying of concealed weapons to ―[a]ny peace
officer listed in Section 830.1,‖ and since nothing in section 830.1, subdivision (c),




10      We note that custodial deputies should not be confused with other types of custodial
positions that are not peace officers. Local law enforcement agencies may employ custodial
officers under sections 831 and 831.5 to assist in the work of maintaining custody of prisoners
and to perform other tasks in local detention facilities. By statute, such custodial officers are not
peace officers, although they may have some functions that are similar to peace officers.
(§§ 831, subd. (a), 831.5, subd. (a).)


                                                 15.
purports to restrict or qualify what has been granted in that exemption, it follows that the
exemption is fully applicable to custodial deputies.
       Indeed, this appears to have been the result actually contemplated by the
Legislature, as evidenced by certain legislative committee reports. Custodial deputies of
certain counties were initially declared to be peace officers during the 1996 legislative
session, when subdivision (c) of section 830.1 was enacted. (Stats. 1996, ch. 950, § 1
(Assem. Bill No. 574).) Four years later, custodial deputies employed by San Diego
County were added to the peace officers identified in section 830.1, subdivision (c).
(Stats. 2000, ch. 61, § 1 (Sen. Bill No. 1762).) When Senate Bill No. 1762 was being
considered, the Senate Committee on Public Safety provided its analysis of the
legislation, noting that ―[e]xisting law provides that any peace officer listed in …
sections 830.1, 830.2, and other duly appointed peace officers are allowed to carry
firearms concealed in public while off-duty.‖ (Sen. Com. on Pub. Safety, analysis of Sen.
Bill No. 1762 (1999-2000 Reg. Sess.) as amended May 2, 2000, p. 9.) The Senate
Committee on Public Safety then made the following comment on the effect of the bill on
San Diego County custodial deputies: ―The sponsors of this bill are … now apparently
comfortable with the effect of this bill as currently amended which would allow all of the
new [section] 830.1 correctional peace officers to carry firearms off-duty without the
sheriff needing to issue a separate permit to carry a concealed weapon in public to those
officers.‖ (Id. at p. 11.) As correctly asserted by appellant, this is a clear indication of
the Legislature‘s understanding and intent with respect to custodial deputies listed as
peace officers under section 830.1, subdivision (c); namely, that such deputies may carry
concealed weapons while off duty without the necessity of obtaining a separate permit or
license.
       Seven years after San Diego County was added to section 830.1, subdivision (c),
Glenn, Lassen and Stanislaus Counties were added as well. (Stats. 2007, ch. 84, § 1
(Assem. Bill No. 151 (2007-2008 Reg. Sess.).) In connection with Assembly Bill

                                              16.
No. 151, the Senate Committee on Public Safety again commented on the effect of the
counties‘ custodial deputies being included as peace officers under the proposed law,
stating as follows: ―Being a peace officer … confers a special status under several Penal
Code provisions, e.g., … any peace officer listed in … Sections 830.1, 830.2, is allowed
to carry firearms concealed in public while off-duty, even if that person‘s employing
agency does not allow the officer to carry a firearm while on-duty. (Orange County[,
supra,] 14 Cal.App.4th [at p. ]582.) Additionally, an honorably retired peace officer may
carry a concealed and/or a loaded weapon in a public place or vehicle after retirement.‖
(Sen. Com. on Pub. Safety, analysis of Assem. Bill No. 151 (2007-2008 Reg. Sess.) as
introduced Jan. 17, 2007, p. 6.) We note that similar statements are contained in
committee reports when, in other legislative sessions, other counties were added to
section 830.1, subdivision (c), by similar amendment. (See, e.g., Sen. Com. on Pub.
Safety, analysis of Assem. Bill No. 272 (2005-2006 Reg. Sess.), enacted by Stats. 2006,
ch. 127, § 1 [adding Inyo, Kings & Tulare Counties to § 830.1, subd. (c)].)
       Legislative history such as committee reports may be resorted to as an extrinsic
aid to discerning legislative intent. (California Teachers Assn., supra, 14 Cal.4th at
p. 646.) Here, the committee reports recited above strongly suggest that, in declaring
custodial deputies to be peace officers under section 831, subdivision (c), the Legislature
understood and intended one of the effects thereof would be that such custodial deputies
would be allowed to carry a concealed weapon while off duty without the necessity of
obtaining a separate permit from the sheriff. If there was any doubt on this issue, we
believe the legislative history decisively resolves it in favor of the interpretation urged by
appellant.
       E.     The 2002 Attorney General Opinion
       As we noted above, in 2002, the Attorney General, relying on the language of
section 830.1, subdivision (c), held that custodial deputies described therein did not have
peace officer status or authority when they were away from the county detention facilities

                                             17.
appearing at community service events, participating in the Sheriff‘s Honor Guard, or
conducting recruitment background checks or internal affairs investigations. During
those occasions, since the deputies purportedly lacked peace officer status, the Attorney
General held the custodial deputies ―would be subject to certain statutory prohibitions
such as those against carrying a concealed weapon.‖ (85 Ops.Cal.Atty.Gen., supra, at
pp. 3–4). The trial court relied on this 2002 Attorney General opinion to conclude that
the peace officer exemption (§ 25450) did not apply to custodial deputies while they were
off duty. On that basis, the trial court denied all relief.
       To the extent that the 2002 Attorney General Opinion held that the peace officer
exemption does not apply to custodial deputies under section 830.1, subdivision (c),
while they are off duty, we decline to follow it. (85 Ops.Cal.Atty.Gen., supra, at pp. 3–4,
8–9.) Respondents argue, based on said Attorney General opinion, that the limiting
language of section 830.1, subdivision (c), relating to custodial deputies‘ scope of
authority as peace officers would cause them to lose their peace officer status at the
moment they were off duty. We disagree. Section 830.1, subdivision (c), declares
without any qualification that a custodial deputy is a peace officer, and then goes on to
delineate a custodial deputy‘s scope or extent of authority. Nothing in that section‘s
description (including limitations) of custodial deputies‘ scope of authority as peace
officers indicates an entire loss of their status as peace officers while they are off duty.
       Moreover, as we have explained at length herein, the pattern used by the
Legislature in this statutory scheme is that when it wants to limit the application of the
peace officer exemption with respect to a particular classification of peace officer, it does
so explicitly. That was not done in section 830.1, subdivision (c), and we find no warrant
to find such a limitation by implication.
IV.    Dispositional Matters
       In its petition in the trial court, appellant sought a judicial declaration that
section 830.1, subdivision (c), custodial deputies are exempt (under § 25450, subd. (a))

                                              18.
from the law prohibiting the carrying of concealed firearms, and need not obtain a permit
from the sheriff to carry a concealed firearm while off duty. For the reasons discussed in
this opinion, appellant is clearly entitled to such declaratory relief. We therefore reverse
the judgment of the trial court and remand the case to the trial court with directions to
enter a new judgment granting declaratory relief to appellant, consistent with this
opinion. On remand, the trial court shall also consider and decide whether there are
adequate and proper grounds to grant the other forms of relief sought by appellant in the
petition under the related causes of action for writ of mandate and/or injunctive relief.11
The trial court‘s decision on those related causes of action shall likewise be set forth in
the new judgment to be entered by it.
                                        DISPOSITION
       The judgment is reversed and the matter is remanded to the trial court for further
proceedings consistent with this opinion, including the entry of declaratory relief in
appellant‘s favor. Costs on appeal are awarded to appellant.


                                                             ___________________________
                                                                                KANE, J.
WE CONCUR:


__________________________
HILL, P.J.


__________________________
GOMES, J.




11      Of course, the trial court may require further briefing and proceedings on such causes of
action before determining whether or not such further relief is warranted or proper under the
circumstances.


                                               19.